DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/18/2019, 7/15/202 considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 10-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the polymer P has a ring structure (2) wherein Y1 is O, S, or NR3, wherein R3 is H or alkyl, and R5 is a single bond or a methylene group. It is therefore unclear as to how ring structure (2) is attached to the polymer P. Claims 3, 10-13 and 15-16 depend from claim 2 but fail to remedy the deficiency and they are therefore indefinite as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0154428 A1 to Schadt et al.
Regarding claim 1, Schadt discloses a liquid crystal alignment layer comprising a polymer comprising the following monomer:

    PNG
    media_image1.png
    146
    499
    media_image1.png
    Greyscale

wherein L is a polymerizable group, Sp1 is a spacer (e.g., alkylene), and the remaining portion has a cinnamoyl group, such as the following:

    PNG
    media_image2.png
    170
    506
    media_image2.png
    Greyscale
,
and wherein the polymerizable group includes maleic acid, i.e.,

    PNG
    media_image3.png
    117
    197
    media_image3.png
    Greyscale
,
1,2 = H, X1 = H or C1-5 alkyl, and X2 = organic group with a photoalignable group. The carboxyl group of claim 4 is met in the case where the group R is hydrogen. Moreover, the prior art polymer includes a copolymer wherein the comonomer includes carboxylic acid-functional monomers (see [0119], [0120], [0122], [0123]). The features of claims 7-8 are disclosed on pages 37-38.
Allowable Subject Matter
Claims 5-6, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 10-13 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The features recited in these claims are not disclosed or rendered obvious by Schadt et al, which represents the closest prior art of record. Schadt fails to teach an inclusion of a different polymer in the alignment layer. An addition of a second and different polymer is not obvious because Schadt favors the formation of the photoalignable polymer in situ. The features of claim 2 are not disclosed in any prior art of record.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762